


EXECUTION VERSION






FIRST AMENDMENT AND RESTATEMENT AGREEMENT
dated 12 June 2015
to the
USD 500,000,000
MULTICURRENCY REVOLVING CREDIT FACILITY AGREEMENT
originally dated 23 October 2014
for
SHCO 54 S.à.r.l
arranged by
DNB Bank ASA, Nordea Bank Norge ASA and Swedbank AB (publ)
with
DNB Bank ASA
acting as Facility Agent, Security Agent and Bookrunner
 
www.bahr.no
 


1

--------------------------------------------------------------------------------






CONTENTS
Clause
Page

1.
DEFINITIONS
3


2.
CONDITIONS PRECEDENT
4


3.
REPRESENTATIONS
4


4.
AMENDMENT AND RESTATEMENT
4


5.
MISCELLANEOUS
5


6.
GOVERNING LAW
5


 
 
 
 
 
 
 
 
 
 
 
 

SCHEDULE 1 CONDITIONS PRECEDENT
SCHEDULE 2 GUARANTORS
SCHEDULE 3 AMENDED FACILITY AGREEMENT





2

--------------------------------------------------------------------------------




THIS FIRST AMENDMENT AND RESTATEMENT AGREEMENT is dated 12 June 2015 and made
between:
(1)
SHCO 54 S.a r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of Luxembourg, having a share capital of
EUR 12,500 and its registered office at 6, rue Eugène Ruppert, L-2456
Luxembourg, Grand Duchy of Luxembourg, registered with the Luxemburg Trade and
Companies Register under number B183422) and acting through its Swiss branch
office (the “Swiss Branch”)at c/o Interconsulta Revisions- und Treuhand AG,
Poststrasse 9, 6300 Zug, Switzerland (registration number CHE-305.746.539) (each
a “Borrower”, together the “Borrowers”);



(2)
THE GUARANTORS listed in Schedule 2 hereto (the “Guarantors”);



(3)
DNB Bank ASA, of Dronning Eufemias gate 30, 0191 Oslo, Norway (registration
number 984 851 006) as mandated lead arranger, Nordea Bank Norge ASA of
(registration number 911 044 110) and Swedbank AB (publ) of (registration number
502017-7753) (the “Mandated Lead Arrangers”);

 
(4)
DNB Bank ASA, of Dronning Eufemias gare 30, 0191 Oslo, Norway (registration
number 984 851 006) as bookrunner (the “Bookrunner”).



(5)
DNB Bank ASA, Nordea Bank Norge ASA and Swedbank AB (publ) as lenders (the
“Lenders”); and



(6)
DNB Bank ASA, of Dronning Eufemias gate 30, 0191 Oslo, Norway (registration
number 984 851 006) as agent on behalf of itself and the Finance Parties (as
defined in the Facility Agreement) (the “Facility Agent”), collectively referred
to as the “Parties”.



WHEREAS:


(A)
Pursuant to the Original Facility Agreement, the Lenders have granted to the
Borrower a loan in the amount of up to USD 500,000,000 for the purpose described
therein.

 
(B)
The Parties have entered into this Agreement as a consequence of the Borrower
having requested the Lenders to increase the Total Commitments to USD
750,000,000 pursuant to the option set out in clause 2.2 of the Original
Facility Agreement and which the Lenders have agreed to.

 
(C)
The Parties have also agreed to document the amendments to the Original Facility
Agreement required in relation to the Borrower’s upcoming investments in Poland
and Italy in this Agreement.



NOW THEREFORE, it is hereby agreed as follows:
1.
DEFINITIONS

 
In this Agreement, including the preamble hereto (unless the context otherwise
requires), all capital terms or expressions shall have the meaning ascribed to
such term in the Amended Facility Agreement unless otherwise explicitly defined
herein.

3

--------------------------------------------------------------------------------





“Agreement” means this first amendment and restatement agreement.


“Amended Facility Agreement” means the Original Facility Agreement, as amended
and restated by this Agreement in the form set out in Schedule 3 (Form of
Amended Facility Agreement).


“Effective Date” means the date the Agent has confirmed in writing to the
Lenders and the Borrower that the conditions pursuant to Clause 4.1 (Amendment
and Restatement) have been satisfied, such date to be within 12 June 2015.


“English Law Security Documents” means the first ranking security over shares
deed dated 19 December 2014 between the Borrower, Aktiv Kapital Financial
Services AS and the Security Agent, the second ranking security over shares deed
dated 26 February 2015 between the Borrower and the Security Agent and any other
Security Document governed by English law (each as amended from time to time).


“Original Facility Agreement” means the USD 500,000,000 revolving credit
facility agreement dated 23 October 2014 and made between the parties hereto.


2.
CONDITIONS PRECEDENT



The provisions of Clause 4 (Amendment and Restatement) shall be effective only
if, not later than 10:00 hours (Oslo time) one (1) Business Day before the
Effective Date, the Agent has received all the documents and other evidence
listed in Schedule 1 (Conditions Precedent), each in a form and substance
satisfactory to the Agent. The Agent shall notify the Borrowers promptly upon
being so satisfied.
3.
REPRESENTATIONS



Each Obligor makes the representations and warranties set out in Clause 13
(Representations and warranties) of the Amended Facility Agreement to each
Finance Party by reference to the facts and circumstances then existing:
(a)
on the date of this Agreement; and



(b)
on the Effective Date.



4.
AMENDMENT AND RESTATEMENT



4.1.
Amendment and restatement



With effect from the Effective Date, the Original Facility Agreement will be
amended and restated in the form set out in Schedule 3 (Form of Amended Facility
Agreement).
4.2.
Continuing obligations



The provisions of the Amended Facility Agreement and the other Finance Documents
and Security Documents shall, save as amended and restated by this Agreement,
continue in full force and effect. Reference to the Facility Agreement in the
Finance Documents and the Security Documents shall be construed as reference to
the Amended Facility Agreement.

4

--------------------------------------------------------------------------------




4.3.
Confirmation of guarantee and security



The Guarantors, in their capacity as Guarantors under the Original Facility
Agreement, confirm their agreement and acceptance to the terms and conditions in
this Agreement and in the Amended Facility Agreement, and confirm that their
obligations and liabilities in the Security Documents and other Finance
Documents to which they are party shall continue in full force and effect for
the Amended Facility Agreement, (as amended by this Agreement) and that any
security under the Security Documents and any guarantee created or given under
any Finance Document (without any amendments necessary to be made to the
security documents) will extend to the liabilities and obligations of the
Obligors to the Finance Parties under the Finance Documents, as amended by this
Agreement.
4.4.
Confirmation of English law security



The Borrowers hereby confirm to the Security Agent and the Facility Agent that:
(a)it was in its contemplation at the time the English Law Security Documents
were entered into that the security created under the English Law Security
Documents would extend to the Amended Facility Agreement;
 
(b)the security created under the English Law Security Documents shall continue
to secure all Secured Obligations; and
 
(c)the provisions of the English Law Security Documents, including without
limitation the definition of Secured Obligations, shall, without restriction,
remain in full force and effect.


5.
MISCELLANEOUS



5.1     Incorporation of terms
The provisions of Clauses 1.1, 1.2 and 1.3 of the Amended Facility Agreement
shall be incorporated into this Agreement as if set out in full in this
Agreement and as if references in those clauses to “this Agreement” are
references to this Agreement.
5.2     Additional Finance Document
This Agreement shall constitute a “Finance Document” for the purposes of the
Amended Facility Agreement.
5.3     Fee
The Borrower shall pay to the Agent (for distribution to the Lenders) a fee as
set out in a separate Fee Letter, payable on the date of this Agreement.
6.
GOVERNING LAW



This Agreement shall be governed by Norwegian law.
Clauses 26.2 (Jurisdiction) and 26.3 (Service of process) of the Original
Facility Agreement shall be incorporated into this Agreement as if set out in
full herein.





5

--------------------------------------------------------------------------------




*    *    *




The rest of this page intentionally left blank

6

--------------------------------------------------------------------------------




SIGNATORIES:
The Borrowers:
 
 
 
SHCO 54 S.à.r.l
 
SHCO 54 S.à.r.l Luxemburg, Zug Branch
By: /s/ Tom Stian Haugerud
 
By: /s/ Tom Stian Haugerud
Name: Tom Stian Haugerud
 
Name: Tom Stian Haugerud
Title: Power of Attorney
 
Title:


For the purposes of Article 1 of the Protocol annexed to the Convention on
Jurisdiction and the Enforcement of Proceedings in Civil and Commercial Matters
done at Lugano on 16th September 1988 the undersigned hereby expressly and
specifically accepts the jurisdiction of the Norwegian Courts.


By: /s/ Tom Stian Haugerud                                             Name:
____________________
Title: ____________________
                                   
 
 
The Guarantors
 
 
 
 
 
PRA Group Europe AS (formerly Aktiv Kapital AS)
 
PRA Group Norge AS
By: /s/ Tom Stian Haugerud
 
By: /s/ Tom Stian Haugerud
Name:
 
Name:
Title:
 
Title:
 
 
 
 
 
 
PRA Group Deutschland GmbH
 
PRA Group (UK) Ltd
By: /s/ Tom Stian Haugerud
 
By: /s/ Tom Stian Haugerud
Name:
 
Name:
Title:
 
Title:
 
 
 
PRA Suomi Oy
 
PRA Group Inkasso Österreich GmbH
By: /s/ Tom Stian Haugerud
 
By: /s/ Tom Stian Haugerud
Name:
 
Name:
Title:
 
Title:


7

--------------------------------------------------------------------------------




 
 
 
PRA Group Switzerland Portfolio AG
 
Aktiv Kapital Portfolio Oy
By: /s/ Tom Stian Haugerud
 
By: /s/ Tom Stian Haugerud
Name:
 
Name:
Title:
 
Title:
 
 
 
Aktiv Kapital Financial Services AS
 
PRA Group Sverige AB
By: /s/ Tom Stian Haugerud
 
By: /s/ Tom Stian Haugerud
Name:
 
Name:
Title:
 
Title:
 
 
 
Aktiv Kapital Portfolio AS
 
AKTIV KAPITAL PORTFOLIO AS, Oslo, Zweigniederlassung Zug
By: /s/ Tom Stian Haugerud
 
By: /s/ Tom Stian Haugerud
Name:
 
Name:
Title:
 
Title:
 
 
 
PRA Iberia SLU
 
PRA Group Österreich Portfolio GmbH
By: /s/ Tom Stian Haugerud
 
By: /s/ Tom Stian Haugerud
Name:
 
Name:
Title:
 
Title:
 
 
 
The Facility Agent:
 
The Security Agent:
 
 
 
DNB Bank ASA
 
DNB Bank ASA
By: /s/ Ole A. Kruge
 
By: /s/ Ole A. Kruge
Name: Ole A. Kruge
 
Name: Ole A. Kruge
Title: SVP
 
Title: SVP
 
 
 
The Lenders:
 
 
 
 
 
DNB Bank ASA
 
 
By: /s/ Ole A. Kruge
 
 
Name: Ole A. Kruge
 
 
Title: SVP
 
 


8

--------------------------------------------------------------------------------




 
 
 
The Mandated Lead Arrangers
 
The Bookrunner
 
 
 
DNB Markets
 
DNB Markets
By: /s/ Ole A. Kruge
 
By: /s/ Ole A. Kruge
Name: Ole A. Kruge
 
Name: Ole A. Kruge
Title: SVP
 
Title: SVP
 
 
 
Nordea Bank Norge ASA
 
 
By: /s/ Kristine Weum
 
 
Name: Kristine Weum
 
 
Title: RM
 
 
Title:
 
 
 
 
 
Swedbank AB (publ)
 
 
By: /s/ Rikard Talling
 
 
Name: Rikard Talling
 
 
Title: Director
 
 




9